Exhibit 10.1 April 24, 2017 LSGC Holdings III LLC c/o Pegasus Capital Advisors, L.P. 99 River Road Cos Cob, CT 06807 Attention: Chief Financial Officer RE:Amendment No. 1 to Series J Preferred Stock Subscription Agreement Ladies and Gentlemen: This Amendment No. 1 (this “ Amendment ”) is made to that certain Series J Preferred Stock Subscription Agreement (the “ Subscription Agreement ”), dated as of January 27, 2017, by and between Lighting Science Group Corporation (the “ Company ”) and the person(s) (the “ Purchasers ”) listed on the Schedule of Purchasers attached thereto as Exhibit A, including LSGC Holdings III LLC (“ Holdings III ”). This Amendment shall be effective upon execution by the Company and Holdings III (the “ Amendment Effective Date ”). In consideration of the premises and covenants set forth herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Interpretation . All capitalized terms used herein shall have the meanings assigned thereto in the Subscription Agreement, unless otherwise defined herein. 2. Amendment to Subscription Agreement . The fourth recital in the Subscription Agreement is hereby amended and restated in its entirety as follows: “
